COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
TEXAS-NEW MEXICO PIPELINE
CO.,            )
                                                                              )            
No.  08-03-00199-CV
Appellant,                          )
                                                                              )                 Appeal from the
v.                                                                           )
                                                                              )             
238th District Court
JOHN H. ROAM, et al.,                                        )
                                                                              )        
of Midland County, Texas
Appellee.                           )
                                                                              )               
(TC# CV-43,296)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal pursuant to Texas Rules of Appellate Procedure
42.1(a)(1), which states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellant has complied with the
requirements of Rule 42.1(a)(1). 
Appellant represents to the Court that it no longer wishes to prosecute
this interlocutory appeal and that it has conferred with Appellee EOTT Energy Pipeline
Limited Partnership regarding this motion. 
Further, Appellant informs the Court that the parties have signed a
stipulation in the trial court, agreeing to dismiss this interlocutory appeal,
and that Appellant has settled with all of the plaintiffs, such that they have
no stake in whether this appeal continues. 
We have considered this cause on Appellant=s
motion and conclude that the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.  All costs incurred are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).
 
 
 
July
29, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.